IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30707
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOHN A. WEEKS,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 96-CR-10-1-I
                        - - - - - - - - - -
                           March 16, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for John A. Weeks has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).            Our

independent review of the brief, Weeks’ response, and the record

discloses no nonfrivolous issue.    Accordingly, counsel is excused

from further responsibilities herein and the APPEAL IS DISMISSED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.